Citation Nr: 1619163	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  10-00 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to an initial rating in excess of 20 percent for status post cervical and anterior fusion, with scar and reversal of normal lordosis.

3.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease, right shoulder.

4.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease, left knee with osteochondromatosis. 

5.  Entitlement to an initial separate compensable rating for degenerative joint disease, right knee prior to June 1, 2015, and in excess of 10 percent from June 1, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to March 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.

A review of the Veteran's electronic folders reveals that all documents in those folders have already been considered by the RO in adjudicating the Veteran's claims.  The Board notes that the Veteran's VBMS electronic folder contains the most recent VA examination reports and the most recent supplemental statement of the case.  They are dated in June 2015.

A claim for a total disability rating based on individual unemployability (TDIU) is deemed to have been submitted as part of any claim for a higher initial evaluation when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest evaluation possible.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case the Veteran has not asserted that his service-connected disabilities cause him to be unemployable, and none of the medical evidence makes any indication that the Veteran is unemployable.  Accordingly, there is no implicit claim for TDIU.  Id.     


FINDINGS OF FACT

1.  The VA criteria for a hearing loss disability have not been demonstrated in either ear at any time since the Veteran's discharge from service.

2.  The Veteran has 30 or more degrees of flexion of the cervical spine, including consideration of functional loss due to such factors as pain, weakness and fatigability; and the cervical surgical scar is 12 x 0.5 cm in size, not painful, does not limit function, and there is no ulceration or skin breakdown.

3.  The Veteran has almost full range of motion of the right shoulder and his shoulder pain does not result in additional functional loss due to such factors as pain, weakness and fatigability.

4.  During the entire appeal period, the Veteran has had 120 degrees or more of flexion of each knee.  He has had no limitation of extension and no instability of either knee.  

5.  From April 1, 2007, the Veteran has had arthritis of both knees with painful motion.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

2.  The criteria for an initial rating in excess of 20 percent for status post cervical and anterior fusion, with scar and reversal of normal lordosis, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5235-5243 (2015); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (as in effect prior to October 23, 2008).

3.  The criteria for an initial rating in excess of 10 percent for right shoulder degenerative joint disease have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5200-5203 (2015).

4.  The criteria for an initial rating in excess of 10 percent for degenerative joint disease of the left knee, with osteochondromatosis, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5257,5258, 5259, 5260, 5261 (2015).

5.  The criteria for an initial rating of 10 percent, but no higher, for degenerative joint disease of the right knee have been met prior to June 1, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5257,5258, 5259, 5260, 5261 (2015).

6.  The criteria for an initial rating in excess of 10 percent for degenerative joint disease of the right knee have not been met from June 1, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5257,5258, 5259, 5260, 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

With regard to the increased rating claims, the appeal arises from the Veteran's disagreement with the initial rating evaluations following the grant of service connection.  In such claims, the VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional notice is required in the adjudication process because of the other forms of notice-such as notice contained in the rating decision and statement of the case (SOC).  The RO has already provided the claimant with the notice of law applicable to the specific claim on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007).

In November 2006 VA provided a statement to the Veteran which advised him of the types of evidence and/or information necessary to substantiate his service connection claim, and the relative duties upon himself and VA in developing the claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This statement specifically notified the Veteran of how ratings and effective dates are assigned if service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

The Board notes that the Veteran's service treatment records (STRs) and VA treatment records have been obtained.  The Veteran has been provided VA medical examinations.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  The Veteran has not indicated that there is any additional evidence that should be obtained to substantiate the claims. 

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the Board will address the merits of the claims.




II.  Hearing Loss

The Veteran asserted on his November 2006 original claim that he had bilateral hearing loss due to service. 

Service connection for impaired hearing shall not be established unless the hearing status meets pure tone and speech recognition criteria.  Hearing status shall be considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, and 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran's STRs contain no complaints or findings of hearing loss. 

On VA audiological examination performed in January 2007, the Veteran reported noise exposure from aircraft engine noise while working on the flight line.  He had 21 years of service in the Air Force.  He stated that he had used ear protection.  The examiner stated that the Veteran had normal hearing in both ears.  Testing revealed that the Veteran's speech discrimination scores were 100 percent in both ears.  The Veteran's auditory thresholds did not exceed 20 decibels in either ear from 500 to 4000 Hertz.  He thus did not have hearing loss at defined by VA in either ear.  See 38 C.F.R. § 3.385.

In the absence of proof of a current disability there is no valid claim of service-connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Review of the record fails to show that the Veteran has met the VA standards for hearing loss in either ear at any time.  Accordingly, service connection is not warranted for hearing loss in either ear.

III.  Cervical Spine

The Veteran's appeal stems from the August 2007 rating decision which originally granted service connection for status post cervical and anterior fusion, with scar and reversal of normal lordosis.  The RO assigned a 20 percent rating for the Veteran' s cervical spine disability.  The Veteran asserts that he is entitled to an initial rating greater than 20 percent. 

Where, as in this case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2015).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 (2015).  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).   

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2015). 

The Veteran's cervical spine disability is currently rated 20 percent disabling under 38 C.F.R. § 4.71a.  The Diagnostic Codes (DC's) for the spine are 5235 Vertebral fracture or dislocation, 5236 Sacroiliac injury and weakness, 5237 Lumbosacral or cervical strain, 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability, 5240 Ankylosing spondylitis, 5241 Spinal fusion, 5242 Degenerative arthritis of the spine (see also DC 5003), and 5243 Intervertebral disc syndrome. 

The Board finds that the preponderance of the evidence is against the Veteran's claim for an initial rating greater than 20 percent for his cervical spine disability.  The Veteran is rated under DC 5241 for spinal fusion.  A higher rating of 30 percent requires flexion of the cervical spine limited to 15 degrees or less, or favorable ankylosis of the entire cervical spine.  The Board has reviewed the medical evidence of record.  These records do not indicate either ankylosis of the cervical spine or forward flexion limited to 15 degrees or less.  

VA examination in January 2007 revealed that the Veteran's cervical spine had 30 degrees of flexion with pain beginning at 30 degrees.  He said that the cervical condition did not cause him any pain symptoms.  The Veteran reported that he had stiffness with activity.  He reported incapacitating episodes as often as once per month, lasting for seven days.  He reported incapacitation for a total of 60 days.  Although the Veteran reported "incapacitation" the examination was performed during service and the STRs in the year prior to that date reveal no periods of incapacitation due to the Veteran's cervical spine disability.  Furthermore the VA examiner stated that there were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  The examiner stated that joint function of the spine was additionally limited by pain and that pain had the major functional impact.  After repetitive use there was no fatigue, weakness, lack of endurance or incoordination.  There was no additional limitation of range of motion   

On VA examination in July 2009 the Veteran reported that he injured his neck playing basketball during military service and that he underwent surgical fusion of the cervical spine in 1998.  The Veteran complained of daily pain and stiffness in his neck.  The Veteran reported no difficulty with job duties resulting from his neck disability.  The Veteran said that he had pain when he has to turn his neck while driving his car.  He said that he avoided quick movement with his neck because of pain.  He also said that he avoided lifting anything that weighed more than 10 pounds because of neck pain.  Examination revealed no localized true muscle spasm.  Forward flexion was from 0 to 45 degrees, without pain.  Neurological testing was normal.  The diagnosis was chronic cervical strain, residual of surgical fusion.  

When examined in June 2015, the Veteran stated that he did not use medications for his cervical pain.  He reported decreased range of motion of the cervical spine and that he had to be cautious when driving.  The Veteran denied flare-ups of the cervical spine.  Forward flexion was from 0 to 35 degrees.  The examiner noted that there was pain on examination but that it did not result in functional loss.  There was no additional loss of function or loss of range of motion after three repetitions.  The examiner noted that there was no weakness, fatigability or incoordination that significantly limited functional ability with repeated use over a period of time.  The Veteran did not have localized tenderness, guarding, or muscle spasm of the cervical spine.  The Veteran did not have radicular pain or any other symptoms due to radiculopathy, and there were no neurologic abnormalities related to the cervical spine.  The Veteran had not had any episodes of intervertebral disc syndrome requiring bed rest prescribed by a physician in the past 12 months.  The examiner noted that the Veteran's neck condition did not impact the Veteran's ability to work.

The Board has considered such factors as pain, weakness and incoordination with use, including the complaints of pain on motion.  Even applying such considerations to this case, the medical evidence indicates that the Veteran has at least 30 degrees of forward flexion of the cervical spine.  As the medical evidence does not show that the Veteran has ankylosis of the cervical spine or cervical forward flexion limited to 15 degrees or less, the Board finds that the Veteran is not entitled to an initial rating greater than 20 percent for his service-connected status post cervical and anterior fusion, with scar and reversal of normal lordosis under DC 5241.  See DeLuca, 8 Vet. App. at 202. 

Under DC 5243, a rating greater than 20 percent for the Veteran's cervical disability is not for assignment unless the Veteran has intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Although the Veteran reported to the January 2007 VA examiner that he had "incapacitating episodes", the medical evidence clearly shows that the Veteran has not had incapacitating episodes requiring bed rest prescribed by a physician as a result of intervertebral disc syndrome due to his cervical spine disability.  Furthermore, both the January 2007 and June 2015 VA examiners indicated that the Veteran did not have cervical intervertebral disc syndrome.  Consequently, the Veteran is not entitled to an initial rating greater than 20 percent under DC 5243. 

In this case, the Veteran has not met the criteria for an initial rating greater than 20 percent under any applicable DC for evaluating spine disabilities at any time since the grant of service connection.  Consequently, the Board finds that staged ratings are not applicable.  See Fenderson, 12 Vet. App. at 119.

The Board has considered the Veteran's neck scar associated with his in-service cervical fusion surgery is entitled to a separate compensable rating.  The Board notes that the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805).  The amendments are only effective, however, for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.  The revised criteria, therefore, are not applicable to the appeal before the Board. 

Under the criteria in effect prior to October 23, 2008, a scar that causes disfigurement of the head, face, or neck is assigned a 10 percent evaluation if there is one characteristic of disfigurement.  A 30 percent evaluation is warranted if there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or if there are two or three characteristics of disfigurement.  A 50 percent evaluation is authorized if there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or if there are four or five characteristics of disfigurement.  An 80 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or if there are six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008). 

The eight characteristics of disfigurement, for purposes of evaluation are: (1) A scar five or more inches (13 or more centimeters) in length; (2) A scar at least one-quarter inch (0.6 cm.) wide at its widest part; (3) The surface contour of the scar is elevated or depressed on palpation; (4) The scar is adherent to underlying tissue; (5) The skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) The skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) There is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) The skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118 , DC 7800 (2008).

The Board notes that DC 7801 and DC 7802 are not applicable to the Veteran as those DC relate to scars, other than head, face, or neck and the Veteran's scar is on his neck.  Even if these DCs had been applicable, the Veteran's scar would not meet the criteria for a compensable rating based on the criteria of either of these DCs.

DC 7803 provides that a 10 percent rating is warranted for scars that are superficial and unstable.  38 C.F.R. § 4.118, DC 7803 (2008).  Note 1 to DC 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 to DC 7803 provides that a superficial scar is one not associated with underlying soft tissue damage. 

Scars which are superficial and painful on examination are rated as 10 percent disabling.  38 C.F.R. § 4.118, DC 7804 (2008).  Note 1 to DC 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.   

Other scars are rated based upon limitation of function of the affected part.  38 C.F.R. § 4.118 , DC 7805 (2008).

On VA examination in January 2007 the scar was noted to be 12 by 0.5 centimeters.  The examiner noted that there was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation or abnormal texture.  

A July 2009 VA examiner stated that the Veteran had a superficial, well-healed posterior surgical scar.  The skin texture of the scar was normal.  The scar was not deep and did not interfere with range of motion.   

The Veteran clearly has not met any of the criteria for a compensable rating for his scar.  His scar does not result in any of the 8 characteristics of disfigurement.  The scar has not been shown to be either unstable or painful upon examination and the scar does not interfere with range of motion.  Accordingly, a separate compensable rating is not warranted for the scar under any of the applicable Diagnostic Codes at any time since discharge from service. 

IV.  Right Shoulder

The Veteran seeks an initial rating in excess of 10 percent for his right shoulder disability.  He is right handed.  At his January 2007 VA examination he reported a five year history of right shoulder stiffness and pain.  He had not had an injury to the right shoulder.  The Veteran was not receiving any treatment for his right shoulder and was not taking any medication for his right shoulder pain.  

Examination revealed signs of tenderness of the right shoulder.  The Veteran had 180 degrees of flexion and abduction (full range of motion) of both shoulders.  He had 90 degrees of external rotation and 90 degrees of internal rotation of both shoulders.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  X-rays revealed right shoulder osteoarthritis.  The diagnosis was osteoarthritis, right shoulder strain.  

An August 2009 VA outpatient record notes that the Veteran reported shoulder problems with numbing type pain especially in the left shoulder.  He said that any quick motions caused pain.  He reported bilateral chronic shoulder pain.  Examination revealed strong shoulder shrug and strong bilateral hand grip.  The Veteran had 5/5 (full) muscle strength.  

On VA examination in June 2015, the Veteran reported an aggravating and throbbing type pain to the right shoulder when he raised the right arm up above the head.  He stated that he could do some lifting, but not without pain.  The Veteran denied pain at rest.  He denied having any flare ups of the right shoulder.  The Veteran stated that he did not use pain medications.

Examination revealed 170 degrees of flexion and 165 degrees of abduction of the right shoulder.  He had 80 degrees of external rotation and 70 degrees of internal rotation of the right shoulder.  The examiner noted pain, but stated that the pain did not result in any functional loss.  There was crepitus of the right shoulder.  There was no functional loss or additional loss of range of motion after three repetitions.  Joint functional ability was not additionally limited by pain, weakness, fatigability  or incoordination after repetitive use over time.  The Veteran had normal muscle strength.  X-rays revealed right shoulder degenerative changes.  The examiner stated that the right shoulder degenerative arthritis did not impact the Veteran's ability to perform any type of occupational task.  

Diagnostic Code 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate DCs, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate DCs, the compensable limitation of motion should be rated under the appropriate DCs for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003. 

As noted, DC 5003 states that the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate DC for the specific joint or joints affected.  In this case, the appropriate DC would be DC 5201 (limitation of motion of the arm).

DC 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder and 30 percent for the minor shoulder.  38 C.F.R. § 4.71a, DC 5201.

The regulations define normal range of motion for the shoulder as forward flexion from zero to 180 degrees, abduction from zero to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2014).  With forward elevation (flexion) and abduction, range of motion for the arm is from the side of the body (zero degrees) to above the head (180 degrees) with the mid-point of 90 degrees where the arm is held straight out from the shoulder.  Id.  With external rotation, range of motion for the arm is from the shoulder level (zero degrees) to in line with the side of the head (90 degrees).  Id.  With internal rotation, range of motion for the arm is from the shoulder level (zero degrees) to in line with the side of the torso (90 degrees).  Id.

The Veteran has been shown to have almost full range of motion of the right shoulder, with pain when lifting the right arm above the head.  He has not reported flare-ups and there has been no evidence of weakness, fatigability, incoordination or any other factors to cause limitation of motion of the right shoulder to the shoulder level, the criteria for a 20 percent rating, even with consideration of DeLuca factors.  Accordingly, a rating in excess of 10 percent is not warranted for the Veteran's right shoulder disability based on limitation of motion.

No alternative DC can be applied to afford the Veteran a higher rating.  The Board notes that there are other DCs relating to shoulder disorders, such as DC 5200 (ankylosis of the shoulder), DC 5202 (impairment of the humerus), and DC 5203 (impairment of the clavicle or scapula).  However, the Veteran's right shoulder disability is not manifested by an impairment of the humerus, clavicle, or scapula, and therefore DC 5202 and DC 5203 are inapplicable.  He has almost full range of motion of the right shoulder so it is clearly not ankylosed and therefore DC 5200 is not applicable.

In this case, the Board finds no provision upon which to assign a separate or higher rating than 10 percent for the Veteran's right shoulder disability at any time since the grant of service connection.  See Fenderson.

V.  Knees

The August 2007 rating decision on appeal granted the Veteran service connection and a single 10 percent rating for degenerative joint disease of the bilateral knees.  The Veteran appealed the 10 percent rating assigned.  The Board notes that in a June 2015 rating decision the RO correctly determined that the Veteran was entitled to separate 10 percent ratings for each knee disability.  However, while the Veteran's 10 percent rating for the left knee has been effective since discharge, the RO assigned the Veteran a separate 10 percent rating for right knee arthritis effective only since June 1, 2015.  As explained below, the Board finds that the Veteran has met the criteria for separate 10 percent ratings for each knee disability, but no higher, ever since the grant of service connection, April 1, 2007.  

On VA examination in January 2007 the Veteran reported pain, stiffness, limited movement, swelling, tightness behind the knee, giving way, locking, and fatigability.  He stated that when the knees were painful he could function with medication.  He said that the knees did not cause him incapacitation.   The Veteran was not receiving any treatment for his condition.   He reported difficulty walking.  On examination the knees showed signs of tenderness.  He had crepitus of the left knee.  There was no recurrent subluxation, locking pain, or joint effusion of either knee.  The Veteran had full (0-140) range of motion of both knees.  Neither knee function was additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  All stability and meniscus tests of the knees were normal.  X-rays revealed degenerative arthritic changes of both knees.  The diagnosis was bilateral knee degenerative joint disease with left knee osteochondromatosis.   

The Veteran complained of daily sharp pain and stiffness in both knees when provided a VA examination in July 2009.  He also reported that both knees gave out.  The Veteran denied treatment and denied flare-ups of the knees.  He did not report difficulty with job duties because of his knees.  He avoided jumping and running because of knee pain.  He avoided squatting because of pain in his knees.  The Veteran reported that he could walk 30 to 45 minutes on a flat surface.  Examination revealed that both knees had full (0-140) range of motion, without pain.  There was no additional limitation.  There was no swelling deformity or instability of either knee.  The examiner noted that prior x-rays showed mild bilateral osteoarthroses of both knees.  She also noted that a prior MRI showed that the Veteran's ligaments and menisci of the knees were normal.  The diagnosis was mild osteoarthritis of both knees.  

On VA examination on June 1, 2015, the Veteran reported occasional moderate to severe aching pain in both knees.  He also reported stiffness and occasional swelling of the knees.  He said that a sudden move could result in a throbbing type knee pain.  The Veteran denied flare-ups and he had no functional impairments.  He was employed as a security specialist.  Examination revealed the Veteran to have full extension of both knees.  Both knees had flexion limited to 120 degrees.  There was no additional functional loss or restriction of range of motion with repetitive testing of either knee.  Pain, weakness, fatigability and incoordination did not significantly limit functional ability of either knee with repeated use over a period of time.  There was no instability of either knee.  

a) Left Knee

The Veteran has had a 10 percent rating for his left knee arthritis since discharge from service pursuant to Diagnostic Code 5010.  Diagnostic Code 5010 directs that arthritis due to trauma be rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under that code, the rating schedule directs that degenerative arthritis that has been established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  It further states that when the limitation of motion is noncompensable under the code, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Here, the record confirms degenerative changes in the left knee.  Thus, Diagnostic Codes 5010 and 5003 are applicable, and direct the Board's attention to the diagnostic criteria for limitation of motion referable to the knee and leg, which include Diagnostic Codes 5256, 5260, 5261.  The Board notes that Diagnostic Code 5256 rates based on the presence of ankylosis, or immobility of the joint.  As the Veteran has movement in the knee joints, this code is inapplicable to either knee. 

Pursuant to Diagnostic Code 5260, when flexion of the leg is limited to 60 degrees, a noncompensable rating is warranted.  When flexion is limited to 45 degrees, a 10 percent rating is warranted.  Flexion limited to 30 degrees warrants a 20 percent rating, while flexion limited to 15 degrees warrants the maximum 30 percent rating. 

Diagnostic Code 5261 rates based on limitation of extension.  That code provides that when extension is limited to 5 degrees, a noncompensable rating is assigned.  Extension limited to 10 degrees warrants a 10 percent rating.  When limitation of extension is at 15 degrees, a 20 percent rating is warranted.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Lastly, extension limited to 45 degrees warrants the maximum, 50 percent rating.

Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability warrants a 10 percent rating if it is slight, a 20 percent rating if it is moderate, or a 30 percent rating if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board has considered whether the Veteran would be entitled to a rating in excess of 10 percent left knee based on limitation of motion.  However, the evidence does not show any limitation of extension of left knee and does not show limitation of flexion of left knee to 45 degrees or less.  Consequently, the Veteran is not entitled to even a compensable rating under Diagnostic Codes 5260 (limitation of flexion) or 5261 (limitation of extension) for the left knee.  In addition, the evidence indicates that the Veteran does not have any instability/subluxation of the left knee.  Consequently, a separate compensable evaluation under Diagnostic Code 5257 is not warranted for the left knee. 

Additionally, the Board has specifically considered the guidance of DeLuca (discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine whether an increased evaluation may be warranted.  In this case, the Veteran has been shown to have full extension and 120 degrees or more of flexion of the left knee, and VA examiners have noted that there was no additional loss of motion on repetitive motion of either knee.  There has been no objective evidence of additional impairment of either knee upon clinical examination, as caused by any pain, weakness or related factors.  Therefore, the Board holds that higher ratings in consideration of DeLuca are not warranted. 

As there is no evidence of ankylosis, impairment of the tibia and fibula, or genu recurvatum of either knee, at any time during the claim, Diagnostic Codes 5256, 5262, and 5263 are not for application in this case. 

Based on the above, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for the left knee, at any time since discharge from service.  See Fenderson.  

b) Right Knee

As noted above, the RO assigned the Veteran a separate 10 percent rating effective from June 1, 2015.  The Board recognizes that the medical evidence prior to June 1, 2015 showed that the Veteran had full range of motion of both knees.  However, the examinations revealed the Veteran to have arthritis of the right knee and indicated that at times the Veteran experienced pain on motion of the right knee.  At the January 2007 VA examination the Veteran reported pain, stiffness and limited movement of both knees, and he reported difficulty walking.  Examination also revealed tenderness of the knees.  Furthermore, at the July 2009 VA examination the Veteran reported daily sharp pain and stiffness of the knees, and that he avoided running due to pain in both knees.  The Board finds that these examination reports show that the Veteran at times had painful motion of both knees due to his arthritis of the knees, ever since discharge from service.  

With any form of arthritis, painful motion is an important factor.  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by x-ray findings and no actual limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Thus the Veteran met the criteria for a separate 10 percent rating for arthritis of the right knee since discharge from service.  See Lichtenfels.  Accordingly, the Veteran is entitled to a separate 10 percent rating for his right knee arthritis since April 1, 2007.  

The evidence shows that prior to June 1, 2015 the Veteran had full range of motion of the right knee and no instability of the right knee.  Thus the Veteran was not entitled to a rating in excess of 10 percent for his right knee arthritis at any time prior to June 1, 2015.  

The Board must now consider whether the Veteran is entitled to a rating in excess of 10 percent for the right knee since June 1, 2015.  Although the June 1, 2015 VA examination indicated that the Veteran now has flexion limited to 120 degrees, rather than full range of motion, the Veteran's range of motion of the right knee continues to be far greater than the limitation necessary for even a 10 percent rating for limitation of flexion (45 degrees).  Even with consideration of DeLuca factors, the Veteran's full extension of the right knee and 120 degrees of flexion of the right knee does not entitle the Veteran a rating in excess of 10 percent for limitation of flexion, or for a separate compensable rating for limitation of extension of the right knee.  

In addition, the evidence indicates that the Veteran does not have any instability/subluxation of the right knee.  Consequently, a separate compensable evaluation under Diagnostic Code 5257 is not warranted for the right knee. 

As there is no evidence of ankylosis, impairment of the tibia and fibula, or genu recurvatum of the right knee, at any time during the claim, Diagnostic Codes 5256, 5262, and 5263 are not for application in this case. 

Based on the above, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for the right knee, at any time since discharge from service.  See Fenderson.  

VII.  Extraschedular Considerations

The record clearly indicates that the Veteran's service-connected disabilities do not cause him significant disability.  As noted above the Veteran has almost full range of motion of the right shoulder and knees.  He also has 30 degrees or more of cervical spine flexion.  The Veteran has continuously denied that his disabilities have significantly interfered with employment.  The Board finds that with each of the disabilities evaluated above the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the disability picture is contemplated by the Rating Schedule.  Although there is no indication that it does, the Board does not reach the question of whether the evidence shows marked interference with employment or frequent periods of hospitalization.  Accordingly, the assigned schedular ratings are, therefore, adequate, and no referral to the Director of VA's Compensation and Pension Service for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran has not raised any assertions, nor is there any evidence that suggests that he has symptoms outside of the rating criteria for the disabilities addressed herein or that the disabilities in combination result in marked interference with employment or frequent hospitalizations.  Accordingly, referral for extraschedular consideration is not warranted.

ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to an initial rating in excess of 20 percent for status post cervical and anterior fusion, with scar and reversal of normal lordosis, is denied.

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease, right shoulder is denied.

Entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease with osteochondromatosis is denied.

From April 1, 2007 to June 1, 2015, a separate 10 percent rating for degenerative joint disease of the right knee is granted subject to the law and regulations regarding the award of monetary benefits.

Entitlement to a separate initial rating in excess of 10 percent for right knee degenerative joint disease from June 1, 2015, is denied. 




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


